Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-15 are pending. Claims 1-15 are under examination.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is directed to the ODSO mixture of claim 1 but does not recite any definition and/or structural characteristics of what the ODSO consists of beyond what is recited in claim 1. It is unclear what the ODSO mixture of claim 1 consists of.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 does not add any further structural characteristics that would further limit claim 1 from where claim 15 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Cancelation of claim 15 will overcome this rejection.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘395 (US Patent 2,433,395 Patent date 12-1947).
395 teaches (example 1) the oxidation of a mixture of disulfide oil (DSO) compounds recovered from a caustic gasoline extraction wherein the caustic was regenerated with air. 
However, 395 teaches a product comprising 60% alkyl sulfonic acids, which is excluded from instant claim 1 due to transitional phrase “consisting of”. See applicant’s arguments for application 16/210,266 filed 04/08/2020 page 9.

Therefore, it would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Cases 14/552,222, 16/210,317, 16/210,445, 16/210,514, 16/565,949 and 17/160,626 were reviewed for possible prior art and/or double patenting issues. The instant case is a species of the ODSO compositions within the above cases. A genus does not anticipate the instant specie. Moreover, it would not have been obvious to modify the disclosures of the above cases to arrive at the instant invention. There being no motivation to do so.

Conclusion
Claims 1-14 allowed. Claim 15 rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.G.D/Examiner, Art Unit 1622 

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628